Citation Nr: 1202196	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-21 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic nasal disability, claimed as sinusitis.

2.  Entitlement to service connection for asthma.
 
3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1987 to July 1991, and from October 2001 to September 2002.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLF) in a videoconference hearing in January 2011.  A transcript of that hearing is associated with the claims folder.  

The claims folder contains newly received evidence which has not been evaluated by the RO.  In January 2011, the Veteran submitted a letter from his wife describing the respiratory symptoms he developed in service, along with a waiver of RO consideration of the evidence.  See 38 C.F.R. § 20.1304.  The claims file also contains medical evidence relevant to the claim for service connection for chronic sinusitis which was added to the record in December 2010 and has not been evaluated by the RO.  In the decision below, the Board awards service connection for sinusitis.  As this represents a complete grant of the benefit sought on appeal, this evidence need not be referred to the RO for initial review.  Id.

The issues of entitlement to service connection for asthma and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently has chronic sinusitis with allergic rhinitis, which began in service and has persisted continuously since service.  
CONCLUSION OF LAW

The criteria for service connection for sinusitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.  

The Veteran is seeking service connection for chronic sinusitis, which he contends began during his first period of active service after he was assigned to Arizona in November 1987.  He reports that he was seen many times for complaints of sinus problems and was prescribed nasal sprays, steroids, and other medications in service.

Service treatment records reflect that the Veteran denied any history of sinusitis, hayfever, chronic colds, or ear, nose or throat trouble during his entrance physical examination in January 1987.  No nasal or respiratory defects were noted on examination.  The Veteran sought treatment for symptoms of nasal congestion on several occasions in service, beginning in October 1988, when he also had complaints of coughing and sneezing.  In October 1989, the Veteran complained of nasal congestion with headache in the left maxillary area.  Sinusitis was diagnosed and antibiotics were prescribed.  A November 1989 treatment note indicates that he had just finished the course of antibiotics but continued to experience nasal congestion and felt the infection was returning.  He reported tenderness in the right maxillary sinus, and recurrent sinusitis was diagnosed.  Allergic rhinitis was diagnosed in April 1990.  

Treatment notes dated in October 1990 indicate that the Veteran reported a 5 or 10 year history of chronic nasal symptoms, including severe congestion and drainage which increased in the fall.  He stated that his symptoms had worsened since he arrived in Phoenix 3 years earlier, and he now experienced them year-round.  The examiner assessed allergic rhinitis and prescribed steroid medication.  The Veteran also had dizziness, which the examiner suggested could be caused by sinus obstruction.  An April 1991 treatment note indicates that the Veteran was treated with allergy shots.  

During his separation physical examination in March 1991, the Veteran reported a history of dizziness, ear, nose, and throat trouble, sinusitis, and shortness of breath.  There is no record of the actual examination for that date in the claims file; however, the Veteran reported the same symptomatology during a periodic examination for the reserves in July 1992.  The examiner noted that he had experienced dizziness and shortness of breath "4 years ago" which resolved spontaneously.  No other respiratory disorder were noted on examination.  

In January 2002, during his second period of active duty, the Veteran sought treatment for cold symptoms, including running nose, nonproductive and painful cough, and headache.  He underwent a medical assessment in August 2002, in which he reported that he continued to take steroid medication.  

The claims file contains private treatment records dated between September 1994 and October 2005, which reflect that the Veteran sought regular treatment for his nasal symptoms and received periodic allergy shots.  He consistently reported nasal congestion with frequent post-nasal drip and occasional coughing, sneezing, and sinus headache.  No polyps or obstructions were noted.  The examiner diagnosed allergic rhinitis.  In October 2005, the Veteran's physician referred him to an otolaryngologist to assess whether nasal surgery would be beneficial.  A November 2005 letter from the otolaryngologist indicates that the Veteran had significant environmental allergies and continued to experience nasal congestion, headaches, and eye pressure despite aggressive medication treatment.  She noted that the Veteran was found to have congenital septal deviation and his turbinates demonstrated marked mucosal edema.  She recommended surgical correction of both conditions.  

The Veteran was afforded a VA examination of his sinus condition in April 2010.  The VA examiner ordered a CAT scan, which he indicated revealed completely normal structures of the nose and sinuses.  In a May 2010 addendum, the VA examiner stated that he had misread the CAT scan results, which actually showed that the right maxillary sinus was completely opacified in its lower part, indicating both acute and chronic sinusitis.  The examiner did not offer an opinion as to the etiology of the condition.  

Based on the foregoing evidence, the Board concludes that service connection is warranted for the Veteran's chronic sinusitis with allergic rhinitis.  The evidence establishes that the Veteran developed objective symptoms of a nasal disability in service for which he sought treatment on multiple occasions.  He identified ongoing symptoms of this disability during his separation physical examination.  He reports that he has experienced symptoms of the nasal disability since service, and the medical evidence indicates that he has been treated for his nasal condition continuously since 1994.  Finally, the Veteran is currently diagnosed with a nasal disorder which manifests essentially the same symptomatology he experienced in service.  Thus, all of the criteria for service connection are met, and the claim is granted.   

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

Service connection for chronic sinusitis with allergic rhinitis is granted.  


REMAND

The Veteran is seeking service connection for asthma and sleep apnea, which he contends began in service after he was first assigned to Arizona in 1987.  As noted above, he reports that he began having respiratory problems during his first period of active service and that he was unable to complete physical training due to shortness of breath.  The Veteran submitted a letter from his wife which states that she first observed her husband to snore loudly and stop breathing in his sleep shortly after they relocated to Arizona.  The record reflects that asthma and sleep apnea were not diagnosed until after the Veteran's second period of active service, but both conditions are documented in the medical record by at least 2005.  

The record reflects that the Veteran currently has asthma and sleep apnea, and the lay evidence suggests that these conditions may be associated with active service.  Therefore, a remand is required to afford the Veteran a VA examination of his claimed disabilities.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following actions:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter addressing his claim, with appropriate references to 38 C.F.R. § 3.310 (secondary service connection).

2. Schedule the Veteran for an appropriate VA respiratory examination to determine the current nature and likely etiology of his claimed asthma and sleep apnea.  The claims file must be reviewed by the examiner.  The examiner should conduct a thorough examination and provide a diagnosis for any pathology found.  If asthma and sleep apnea are diagnosed, the examiner should answer the following:

a. Is it at least as likely as not (i.e., 50 percent or more probability) that asthma and/or sleep apnea began during either of the Veteran's periods of active service?  

b. If the answer is no, is it at least as likely as not that the conditions are otherwise caused by any incident of service, to include as secondary to service-connected sinusitis with allergic rhinitis?

c. If the answer is no, does the evidence clearly and unmistakably show that asthma and/or sleep apnea existed prior to either of the Veteran's periods of active service?  If so, does the evidence clearly and unmistakably show that the conditions were not permanently aggravated during service beyond the normal progression of the disease?

A complete rationale is requested for any opinion expressed.

3. Thereafter review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal, with consideration of 38 C.F.R. § 3.310 in reference to the service-connected sinusitis.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


